DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 17/098,602, filed on 11/16/2020, is a CON of 16/390,218 Filing Date 04/22/2019;  DIV of 14/875,448 Filing Date 10/05/2015;  CON of 13/750,814 Filing Date 01/25/2013.
Response to Amendment
Applicant' s amendment dated 08/16/2022, in which claims 3-4 were amended, has been entered.  Claims 1-20 are pending and ready for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8-11, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9-12, 15, 16, and 18 of U.S. Patent No. US 10269746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below.
Present Application
U.S. Patent No. US 10269746 B2
1. A method comprising: forming a first insulator layer over a first substrate; forming a redistribution layer over the first insulator layer, the redistribution layer comprising a first redistribution line and a second redistribution line; forming a second insulator layer over the redistribution layer; 

forming a micro-bump layer over the second insulator layer, forming the micro-bump layer comprising simultaneously forming a micro-bump line and a micro-bump structure, wherein the micro-bump line is laterally above the first redistribution line and the micro-bump structure contacts the second redistribution line, wherein the micro-bump line and the micro- bump structure comprise a same one or more layers, 



wherein the micro-bump line and the micro- bump structure each comprise a layer of solder material; 

attaching a second substrate to the micro-bump structure; 

and forming an underfill interposed between the second insulator layer and the second substrate, the underfill completely separating the micro-bump line and the second substrate. 



2. The method of claim 1, wherein the redistribution layer comprises a plurality of slots.  


5. The method of claim 1, wherein the first redistribution line and the micro-bump line form a transmission line.  

6. The method of claim 5, wherein the first redistribution line is a ground plane.  


8. The method of claim 1, further comprising a plurality of through vias extending through the first substrate.  


9. A method comprising: forming a first insulator layer over a first substrate, the first substrate having a redistribution line; forming a micro-bump layer over the first insulator layer, the micro-bump layer comprising a first micro-bump line and a micro-bump structure, wherein the first insulator layer is interposed between the redistribution line and the first micro-bump line, each of the first micro-bump line and 


the micro-bump structure comprising one or more metallic layers and a solder layer on the one or more metallic layers, wherein the one or more metallic layers is interposed between the solder layer and the first insulator layer; 

bonding a second substrate to the micro-bump structure by the solder layer of the micro- bump structure; 










and placing an underfill between the first micro-bump line and the second substrate, the underfill completely separating the first micro-bump line and the second substrate.  



10. The method of claim 9, wherein forming the micro-bump layer further comprises: forming a first via and a second via to the redistribution line; and forming a second micro-bump line coupled to the first via and forming a third micro- bump line coupled to the second via, wherein the first micro-bump line is interposed between the second micro-bump line and the third micro-bump line.  
11. The method of claim 9, further comprising forming the redistribution line, wherein the redistribution line comprises a plurality of slots.
  
14. The method of claim 9, wherein the first insulator layer completely covers a lower surface of the first micro-bump line.  (the examiner notes that coverage does not necessitate direct contact)

15. A method comprising: forming a redistribution line on a first substrate; a first insulator layer over the redistribution line; forming one or more micro-bump lines; forming a micro-bump structure, 




wherein each of the one or more micro-bump lines and  the micro-bump structure have a same conductive layer structure, 


wherein the conductive layer structure of both the one or more micro-bump lines and the micro-bump structure comprises a solder layer; 
attaching a second substrate to the micro-bump structure by the solder layer of the micro- bump structure; 





and placing an underfill between the micro-bump line and the second substrate, wherein the underfill extends closer to the second substrate than the one or more micro-bump lines.  

16. The method of claim 15, wherein the one or more micro-bump lines comprises a first micro-bump line, a second micro-bump line, and a third micro-bump line, wherein the first micro-bump line is interposed between the second micro-bump line and the third micro-bump line, wherein the second micro-bump line and the third micro-bump line are electrically coupled to the redistribution line.  (i.e. outer two lines connected to redistribution) 
Claim 1: A method comprising: forming a first redistribution layer over a first substrate, the first redistribution layer comprising a first redistribution line; forming a first insulator layer over the first redistribution layer;



forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump, wherein the first micro-bump line, the second micro-bump line, and the third micro-bump line extend over the first insulator layer, wherein the micro-bump extends through an opening in the first insulator layer to the first redistribution line, wherein the first micro-bump line, the second micro-bump line, the third micro-bump line, and the micro-bump comprise same layers of same materials,

Claim 9: wherein each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder.
Claim 1: and attaching a second substrate to the first substrate via the micro-bump,
Claim 2: further comprising forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 18: wherein forming the second redistribution line comprises forming a plurality of slots in the second redistribution line.

Claim 1: the second micro-bump line being a signal transmission line;
Claim 10: the first micro-bump line and the third micro-bump line being coupled to ground and being configured to be held at ground potential,
Claim 7: further comprising forming a first plurality of vias and a second plurality of vias, the first plurality of vias extending between the first micro-bump line to the second redistribution line, the second plurality of vias extending between the third micro-bump line to the second redistribution line.

Claim 10: A method comprising: forming a first insulator layer over a first redistribution line, the first redistribution line being over a first substrate; and forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump, wherein the first micro-bump line, the second micro-bump line, and the third micro-bump line extend over the first insulator layer, wherein the micro-bump extends through an opening in the first insulator layer to the first redistribution line

Claim 10: wherein the first micro-bump line, the second micro-bump line, the third micro-bump line and the micro-bump comprise same layers of same materials



Claim 9: wherein each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder.

Claim 11: attaching a second substrate to the first substrate using the micro-bump, wherein the first substrate and the second substrate are not electrically coupled using the first micro-bump line, the second micro-bump line, or the third micro-bump line.

Claim 12: further comprising forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 16: further comprising forming a first via and a second via, the first via electrically coupling the first micro-bump line to the second redistribution line and the second via electrically coupling the third micro-bump line to the second redistribution line.




Claim 18: wherein forming the second redistribution line comprises forming a plurality of slots in the second redistribution line.

Claim 10: the first micro-bump extends through an opening in the first insulator layer 



Claim 1: forming a first redistribution layer over a first substrate, the first redistribution layer comprising a first redistribution line; forming a first insulator layer over the first redistribution layer; forming a first micro-bump line, a second micro-bump line, a third micro-bump line, and a micro-bump,

wherein the first micro-bump line, the second micro-bump line, the third micro-bump line, and the micro-bump comprise same layers of same materials,


Claim 9: each of the first micro-bump line, the second micro-bump line, and the third micro-bump line comprises solder

Claim 1: attaching a second substrate to the first substrate via the micro-bump, wherein the first substrate and the second substrate are not electrically coupled via the first micro-bump line, the second micro-bump line, or the third micro-bump line.

Claim 2: forming an underfill between the first substrate and the second substrate, the underfill completely separating the first micro-bump line, the second micro-bump line, and the third micro-bump line from the second substrate.

Claim 10: second micro-bump line is interposed between the first micro-bump line and the third micro-bump line, the first micro-bump line and the third micro-bump line being coupled to ground and being configured to be held at ground potential, the second micro-bump line being a signal transmission line. (i.e. outer two lines)
Claim 15: wherein the second redistribution line extends laterally from the first micro-bump line to the third micro-bump line (connected to redistribution)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 7, 8, 15-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by Kang (US 20080293232 A1) in view of Beddingfield (US 5726502 A).
Regarding claim 1, Kang discloses a method comprising: 
forming a first insulator layer (first insulator, annotated fig 6e) over a first substrate (lower 72);
 forming a redistribution layer (70) over the first insulator layer, the redistribution layer comprising a first redistribution line (first redistribution) and a second redistribution line (second redistribution); 
forming a second insulator layer (upper 72) over the redistribution layer; 
forming a micro-bump layer (86 contacting some of 90, as applied by tape 92) over the second insulator layer, 
forming the micro-bump layer comprising simultaneously forming a micro-bump line  (unmatched dummy bump 90) and a micro-bump structure (86 contacting 90), 
wherein the micro-bump line is laterally above the first redistribution line (dummy bump over first redistribution, annotated fig 6e) and the micro-bump structure contacts (electrically contacts, through 82) the second redistribution line, wherein 
the micro-bump line and the micro- bump structure comprise a same one or more layers (both comprise at least 90), wherein 
the micro-bump line and the micro-bump structure each comprise a layer of solder material (90 is solder, para 0046); 
attaching a second substrate (54, fig 4a, 5) to the micro-bump structure; and 
forming an underfill (98, fig 7b) interposed between the second insulator layer and the second substrate.
Kang does not expressly disclose the underfill completely separating the micro-bump line and the second substrate.  
However, Kang does disclose that the dummy bump diameter may be varied (Kang para 0039).  Additionally, small bumps which do not contact the upper substrate have additional functionality as alignment bumps.  For example, in a comparable bump, Beddingfield discloses:
underfill (40, inverted fig 2) completely separating the micro-bump line (38) and the second substrate (34).   
Bumps formed smaller than the standoff height can be used by a vision system to properly align substrates without the vision system mistaking the center of the alignment bumps, as disclosed by Beddingfield at e.g. col 4 ln 35.  One of ordinary skill in the art at the time of filing could have formed some of the micro-bump lines of Kang in a smaller diameter, as disclosed by Beddingfield, in order to predictably result in providing a row of alignment bumps.  These smaller dummy bumps result in underfill completely separating the micro-bump line and the second substrate, as disclosed by Beddingfield at e.g. fig 2.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image1.png
    371
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    412
    media_image3.png
    Greyscale

Regarding claim 3, the combination of Kang and Beddingfield of claim 1 further discloses the micro-bump line extends laterally past opposing sidewalls of the first redistribution line in a cross- sectional view (fig 6e Kang).  
Regarding claim 4, the combination of Kang and Beddingfield of claim 1 further discloses the first redistribution line extends laterally past opposing sidewalls  of the micro-bump line in a cross- sectional view, wherein the opposing sidewalls of the micro-bump line are at a widest width of the micro-bump line in the cross-sectional view (fig 6e Kang; selecting the portion of 70 above the via as the first redistribution line).  
Regarding claim 7, the combination of Kang and Beddingfield of claim 1 further discloses a first under bump metal (UBM) line and a second UBM line (80 and 82, Kang), wherein the first UBM line is interposed between the micro-bump line and the second insulator layer, wherein the second UBM line electrically couples the micro- bump structure to the second redistribution line.  
	Regarding claim 8, the combination of Kang and Beddingfield of claim 1 further discloses a plurality of through vias (ascending portions of 70) extending through the first substrate.  
Regarding claim 15, Kang discloses a method comprising: 
forming a redistribution line (70) on a first substrate (lower 72); 
a first insulator layer (upper 72) over the redistribution line; 
forming one or more micro-bump lines (unmatched dummy bump 90); forming a micro-bump structure (86 contacting 90), wherein 
each of the one or more micro-bump lines and the micro-bump structure have a same conductive layer structure (both comprise at least 90), wherein
the conductive layer structure of both the one or more micro-bump lines and the micro-bump structure comprises a solder layer (90 is solder, para 0046);
attaching a second substrate (54, fig 4a, 5) to the micro-bump structure by the solder layer of the micro-bump structure; and 
placing an underfill (98, fig 7b) between the micro-bump line and the second substrate.
Kang does not expressly disclose that the underfill extends closer to the second substrate than the one or more micro-bump lines.  
However, Kang does disclose that the dummy bump diameter may be varied (Kang para 0039).  Additionally, small bumps which do not contact the upper substrate have additional functionality as alignment bumps.  For example, in a comparable bump, Beddingfield discloses:
placing an underfill (40, inverted fig 2) between the micro-bump line and the second substrate (34), wherein the underfill extends closer to the second substrate than the one or more micro-bump lines (38).  
Bumps formed smaller than the standoff height can be used by a vision system to properly align substrates without the vision system mistaking the center of the alignment bumps, as disclosed by Beddingfield at e.g. col 4 ln 35.  One of ordinary skill in the art at the time of filing could have formed some of the micro-bump lines of Kang in a smaller diameter, as disclosed by Beddingfield, in order to predictably result in providing a row of alignment bumps.  These smaller dummy bumps result in underfill completely separating the micro-bump line and the second substrate, as disclosed by Beddingfield at e.g. fig 2.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Kang and Beddingfield of claim 15 further discloses the first substrate is part of an interposer (segment of 68 having vias filled with 70, Kang fig 6e).  
Regarding claim 18, the combination of Kang and Beddingfield of claim 15 further discloses the first substrate is part of an integrated circuit die (32, Beddingfield).  
Regarding claim 19, the combination of Kang and Beddingfield of claim 15 does not expressly disclose that the first insulator layer has a thickness between 5 um and 30 um.  However, differences in distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the first insulator layer has a thickness between 5 um and 30 um, it would have been obvious to one of ordinary skill in the art to modify the thickness of the first insulator layer in the device of Kang through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., thickness) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 20, the combination of Kang and Beddingfield of claim 15 does not expressly disclose a height of the micro-bump structure is between 10 um to 50 um.  However, differences in distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the a height of the micro-bump structure is between 10 um to 50 um, it would have been obvious to one of ordinary skill in the art to modify the bump height in the device of Kang through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., thickness) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim(s) 2, 5, 6 is/are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by Kang (US 20080293232 A1) in view of Beddingfield (US 5726502 A), as applied to claim 1 above, and further in view of Jao (US 20090166849 A1).
Regarding claim 2, the combination of Kang and Beddingfield of claim 1 does not disclose that the redistribution layer comprises a plurality of slots.  
However, slots are often formed in redistribution layers in order to expose wider segments of redistribution wiring, so that more voltage can be routed at that trace (e.g. where the trace is ground.)  For example, Jao discloses:
a redistribution layer (22a, 22b) comprises a plurality of slots (slots 24a, 24b; para 0032, 0052).
A person having ordinary skill in the art at the time of filing could have formed some of the redistribution openings of Kang in the shape of slots, as in Jao, in order to expose more of the traces.  This would predictably result in a wider and thus less-resistive contact for e.g. ground signal.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, the combination of Kang and Beddingfield and Jao of claim 2 further discloses the first redistribution line and the micro- bump line form a transmission line (Vss ground, Jao para 0056).  
Regarding claim 6, the combination of Kang and Beddingfield and Jao of claim 2 further discloses the first redistribution line is a ground plane (Vss ground, Jao para 0056).  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The available art of record does not appear to disclose a narrower one of the first micro-bump line and the redistribution line is a signal transmission line and a wider one of the first micro-bump line and the redistribution line is a ground plane, wherein a width of the ground plane is 1.5 times to 2 times a width of the signal transmission line, in a method including all the other limitations of claim 9.  
The available art of record does not appear to disclose the first micro-bump line comprises a first layer, a second layer and a third layer, wherein a ratio of heights for the first layer/the second layer/the third layer is 15/1.5/10, in a method including all the other limitations of claim 9.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/THS/
Examiner, AU 2817